Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 41-55, as originally filed 18 MAR. 2021, are pending and have been considered as follows:

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 MAR. 2021 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Due to the large submission, although the Examiner has identified the statement as having been considered and placed the statement in the file, Applicant is encouraged to identify any particularly relevant references and their relation to the instant invention for specific consideration.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:

"said relief extends into said substrate" has not been explicitly pointed out
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claim 41-47, 49-55 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. US 10988939 B2 ('939) in view of Hynicka et al. US 6818282 B2. 
Regarding claims 41-47, 49-55, although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the present case are contained within the claims of the issued patent ('939) except for the teaching of:
a non-foamed substrate layer;
thickness of layers;
said relief extends into said substrate;
Hynicka teaches a resilient flooring structure which allows for the inclusion of a non-foamed substrate layer. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of '939 by substituting a non-foamed substrate layer —including as a base layer— as taught by Hynicka as an obvious design choice in order to provide a flooring panel from materials having desired rigidity able to be provided by a calendering method.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of '939 by including the obvious thicknesses and extension of relief in order to provide a panel having any desired property, including resilience and improved appearance.

Claim 48 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. US 10988939 B2 ('939) in view of Hynicka et al. as applied to claim 47 above and further in view of Devos US 10309113 B2.
Regarding claim 48, '939 in view of Hynicka et al. teaches the limitation according to claim 47 but fails to explicitly disclose:
a thermoplastic foil.
Devos teaches such an obvious material as a thermoplastic foil capable of use with the assembly of Lombaert in view of Hynicka, specifically:
a thermoplastic foil (see "example, to a foil or film, preferably a thermoplastic foil or film" 6:42).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of '939 in view of Hynicka by including the thermoplastic foil or film as taught by Devos as an obvious design choice in order to provide a desired level or durability.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 41-55 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 41, ln. 4: the recitation(s) of “provided thereon” is vague, indefinite, and confusing by being unclear because this recitation is preceded by "[a] floor panel comprising", "a substrate", and "thermoplastic material", making it unclear where the "décor" is provided; specifically, it is unclear if the décor is provided on the "substrate" or on the "thermoplastic material".

Cl. 42-55 though not particularly references in this section are rejected under 112(b) as being depended upon an indefinite claim.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 41, 44-47, 49, 52-55 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Lombaert et al. US 10392813 B2 (Lombaert).
As per claim 41 the primary reference of Lombaert teaches a floor panel ("panel" title) comprising: 
a substrate (substrate layer 2, FIG. 1); 
thermoplastic material ("two or more thermoplastic layers" Cl. 1); 
a decor (decor layer 13, FIG. 1) provided thereon; and, 
on at least one pair of opposite edges (see opposite edges, FIG. 2), coupling parts (see protrusions 3 and 4 and recesses 5 and 6, FIG. 2; these are considered coupling parts) realized at least partially from the substrate, 
wherein said coupling parts are configured to effect a mechanical locking ("locking" 5:65) between two of such floor panels, 
wherein the substrate comprises a rigid (reinforcement layer 22, FIG. 1; this is recognized as teaching "rigid" as broadly claimed), non-foamed (see "extruded" 10:34) substrate layer of thermoplastic (4:46-58) material (substrate layer 21' FIG. 1).

As per claim 44 Lombaert in view of Hynicka teaches the limitation according to claim 41 and Lombaert further discloses said decor is printed directly (see " said 

As per claim 45 Lombaert teaches the limitation according to claim 41 and Lombaert further discloses said decor is printed on a decor carrier, wherein said decor carrier is a thermoplastic film (see "said decor layer with print layer comprises a printed plastic film" Cl. 1) or a paper layer impregnated with a melamine resin. 

As per claim 46 Lombaert teaches the limitation according to claim 41 and Lombaert further discloses said decor is a veneer of wood ("fibres are used from biological origin, such as… wood fibre" 10:53) or stone. 

As per claim 47 Lombaert teaches the limitation according to claim 41 and Lombaert further discloses said floor panel comprises a transparent or translucent wear ("a transparent wear layer" Abstract ln. 8) and/or lacquer layer provided on said decor. 

As per claim 49 Lombaert teaches the limitation according to claim 41 and Lombaert further discloses a relief is formed in the upper side of said floor panel, wherein said relief reaches deeper than 100 microns (see "a relief having a depth of at least 0.2 mm" Cl. 1), wherein said relief is provided by means of mechanical (see "mechanical press" 2:34) and/or chemical embossing. 

As per claim 52 Lombaert teaches the limitation according to claim 41 and Lombaert further discloses said mechanical locking is operative in both a horizontal and a vertical direction (see "locking or fixation of… both in the vertical direction... and in the horizontal direction" 5:65), wherein said locking is realized by cooperating locking surfaces (see protrusions 3 and 4 and recesses 5 and 6, FIG. 2; these are considered exemplary as teaching "locking is realized" as claimed), wherein the zones in which the locking surfaces cooperate are situated at least partially in said rigid substrate layer (see FIG. 2). 

As per claim 53 Lombaert teaches the limitation according to claim 41 and Lombaert further discloses said rigid layer is free from plasticizers or comprises an amount of less than 5phr of plasticizers (see "less than 2% by weight of plasticizers" 12:17). 

As per claim 54 Lombaert teaches the limitation according to claim 41 and Lombaert further discloses said rigid layer comprises a proportion of inorganic filler of at least 60 percent by weight ("said fillers in said one or more thermoplastic layers are comprises in an amount of at least 40% by weight and preferably at least 50% by weight, and most preferably from 60 to 65%" 11:50). 

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 42-43, 50 rejected under 35 U.S.C. 103 as being unpatentable over Lombaert.
As per claim 42-43 Lombaert in view of Hynicka teaches the limitation according to claim 41 but fails to explicitly disclose:
the thickness of said rigid layer is at least 65% of the overall thickness of said floor panel, 
wherein said overall thickness of said floor panel is between 3 and 10 mm; and
the thickness of said rigid layer is between 2 and 6 mm.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Lombaert by making the thickness of the layers be any relative dimension —including "said rigid layer is at least 65% of the overall thickness", "said overall thickness of said floor panel is between 3 and 10 mm", and "the thickness of said rigid layer is between 2 and 6 mm"— to impart any desired characteristic of stiffness because changes in size/proportion do not constitute a patentable difference.

As per claim 50 Lombaert teaches the limitation according to claim 49 but fails to explicitly disclose:
said relief extends into said substrate.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Lombaert by substituting the depth of the layers to be any depth —including "extends into said substrate"— as an obvious design choice in order to provide any desired function including improved traction and because changes in size do constitute a patentable difference.
 
Claim 48 rejected under 35 U.S.C. 103 as being unpatentable over Lombaert as applied to claim 47 above, and further in view of Devos US 10309113 B2.
As per claim 48 Lombaert teaches the limitation according to claim 47 and Lombaert further discloses said wear layer has a thickness between 350 and 750 micrometers ("said wear layer has a thickness comprised between 0.15 mm and 0.70 mm" 4:39), or a paper layer impregnated with melamine resin, but fails to explicitly disclose:
a thermoplastic foil.
Devos teaches such an obvious material as a thermoplastic foil capable of use with the assembly of Lombaert in view of Hynicka, specifically:
a thermoplastic foil (see "example, to a foil or film, preferably a thermoplastic foil or film" 6:42).
.

Claim 51 rejected under 35 U.S.C. 103 as being unpatentable over Lombaert as applied to claim 41 above and further in view of Guiselin et al. US 20060099405 A1 (Guiselin).
As per claim 51 Lombaert teaches the limitation according to claim 41 but the combination fails to explicitly disclose:
said floor panel has a modulus of elasticity of at least 2000 N per square millimeter.
Guiselin teaches such an elasticity in a building material, specifically:
said floor panel has a modulus of elasticity of at least 2000 N per square millimeter ("a flexural modulus, tensile modulus, and/or Young's modulus of about 100,000 to 450,000 psi" [0032]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Lombaert by substituting the modulus of elasticity as taught by Guiselin as an obvious design choice in order to provide a panel having desired properties, in this case rigidity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120128967 A1 to Belcher, JR. et al. teaches a composite core for decking which core may or may not be foamed or may be extruded from PVC foam or extrusion foamed from PVC pellets or powder
US 11149446 B2 to Baert et al. teaches it is known in the floating flooring industry to provide a foamed low density core or a high density solid core
US 5643677 A to Feifer et al. teaches a layer of foamed or non-foamed material for use in a surface covering
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635